DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Amendment filed on 07/06/2022, in which claims 1, 2, 17, 18 and 20 have been amended, claim 19 has been canceled and entered of record.

Information Disclosure Statement
3.   The Information Disclosure Statement (IDS) submitted on 07/01/2022 and 05/13/2022 have been considered by the examiner and made of record in the application file.

Allowable Subject Matter 
4.   Claims 1-18 and 20 are allowed.
5.   Independent claim 1 has been amended to incorporate the allowable subject matter of original dependent claim 19 (now canceled), as indicated in the previous Office Action dated 4/11/2022.
6.    The following is a statement of reason for indication of allowable subject matter:    
        Regarding independent claim 1 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein a power supply of the temperature detectors and a power supply of the memory chips are implemented by different power sources, and wherein the power supply of the temperature detectors is earlier than the power supply of the memory chips”, and a combination of other limitations thereof as recited in the claim. Claims 2-18 and 20 depend on claim 1.       
7.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827